SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                           State v. S.S. (A-84-15) (077486)

Argued February 27, 2017 -- Decided June 21, 2017

Albin, J., writing for the Court.

         In this interlocutory appeal, the Court determines two issues: what is the appropriate standard of appellate
review of a trial court’s factual findings based solely on the court’s viewing of a video-recorded police interrogation,
and did defendant invoke his right to remain silent during the interrogation.

         In 2011, defendant S.S. was tried before a jury and convicted of first-degree aggravated sexual assault of
his six-year-old daughter and second-degree endangering the welfare of his child. The Appellate Division reversed
those convictions for reasons unrelated to this appeal and ordered a new trial.

          Before the start of the second trial, defendant moved for the first time to suppress incriminating video-
recorded statements he made to investigators in the Hudson County Prosecutor’s Office, claiming that investigators
failed to honor his invocation of his right to silence in violation of Miranda.

         Sergeant Kolich and Detective Hans interrogated defendant in the Hudson County Prosecutor’s Office. For
approximately forty-seven minutes, Detective Hans conducted the interrogation alone. In response to Detective
Hans’s questions, defendant repeatedly denied that he had abused his daughter. After Sergeant Kolich entered the
interview room, the questioning became increasingly accusatory. Sergeant Kolich repeatedly made the
misrepresentation that defendant’s daughter told the investigators that defendant put his penis in her mouth.
Sergeant Kolich, again and again, accused defendant of lying. A little more than one hour into the interrogation,
Sergeant Kolich said “[T]here’s something inside you you want to say, and you’re fighting it. You’re fighting it.”
Defendant replied, “No, that’s all I got to say. That’s it.”

         The interrogation proceeded, and defendant continued to suggest that he did not want to speak. Eventually,
he indicated that “it happened” when, after a shower, he was drying himself and his daughter entered the bathroom.

         In ruling on the motion, the trial court relied solely on its review of the video-recorded interrogation.
Because it found that defendant invoked his right to remain silent under Miranda when he said, “No, that’s all I got
to say. That’s it,” the court entered an order suppressing all statements made after that point in the interrogation.

           The Appellate Division granted the State’s motion for leave to appeal, and a two-member panel reversed
the trial court’s order. The panel noted that it defers to a “trial court’s findings of fact that are supported by
sufficient credible evidence in the record” when the suppression hearing involves the taking of witness testimony.
The panel stated, however, that such deference is not required when “the trial court’s factual findings are based only
on its viewing of a recorded interrogation that is equally available to the appellate court,” quoting State v. Diaz-
Bridges, 208 N.J. 544, 566 (2011). Relying on Diaz-Bridges, the panel engaged in a de novo review of the video-
recorded interrogation. The panel determined that, based on its “independent review of the video,” the State had
proven beyond a reasonable doubt that defendant never revoked his initial waiver of his right to remain silent.

         The Court granted defendant’s motion for leave to appeal. 226 N.J. 207 (2016).

HELD: After a careful reappraisal of Diaz-Bridges, the Court now holds that the non-deferential standard articulated in
that case is at odds with traditional principles limiting appellate review. An appellate court ordinarily should defer to a
trial court’s factual findings, even when those findings are based solely on its review of a video recording. Deference,
however, is not required when the trial court’s factual findings are clearly mistaken. Here, sufficient credible evidence
in the record supports the factual finding that defendant invoked his right to silence during the interrogation.

                                                           1
1. Generally, on appellate review, a trial court’s factual findings in support of granting or denying a motion to
suppress must be upheld when those findings are supported by sufficient credible evidence in the record. The issue
here, however, concerns the level of deference owed to a trial court’s factual findings based solely on its review of a
video recording or documentary evidence. That issue arose in Diaz-Bridges, supra, where the Court expressed its
view that a reviewing court need not give deference to another court’s factual findings based solely on a video-
recorded interrogation, stating: “When the trial court’s factual findings are based only on its viewing of a recorded
interrogation that is equally available to the appellate court and are not dependent on any testimony uniquely
available to the trial court, deference to the trial court’s interpretation is not required.” 208 N.J. at 566. (pp. 16-19)

2. Federal courts, and a number of state courts, have adopted a standard of appellate review that requires deference
to a trial court’s factual findings when those findings are based on viewing a video-recorded interrogation or search.
The policy reasons for a deferential approach are set forth in Anderson v. City of Bessemer City, 470 U.S. 564, 574-
75 (1985): “The trial judge’s major role is the determination of fact, and with experience in fulfilling that role
comes expertise. Duplication of the trial judge’s efforts in the court of appeals would very likely contribute only
negligibly to the accuracy of fact determination at a huge cost in diversion of judicial resources.” The Anderson
Court adopted a clearly erroneous standard of review. Federal Rule of Civil Procedure 52(a)(6) was amended the
same year that the United States Supreme Court released its decision in Anderson. The Advisory Committee
rejected “a more searching appellate review” in favor of a “clearly erroneous” standard for “documentary evidence.”
Several United States Courts of Appeals have applied a deferential standard in reviewing factual findings based on
video evidence. Several state jurisdictions also utilize a deferential standard in reviewing a trial court’s factual
findings based on video evidence. In contrast, a number of jurisdictions favor a de novo approach. (pp 19-24)

3. The Court now concludes that a standard of deference to a trial court’s factfindings, even factfindings based
solely on video or documentary evidence, best advances the interests of justice in a judicial system that assigns
different roles to trial courts and appellate courts. The Court rejects the de novo standard introduced in Diaz-
Bridges. A policy of deferring to findings of fact of a trial court based on its review of video and documentary
evidence has certain tangible benefits. When more than one reasonable inference can be drawn from the review of a
video recording, a trial court’s factual conclusions reached by drawing permissible inferences cannot be clearly
mistaken, and the mere substitution of an appellate court’s judgment for that of the trial court’s advances no greater
good. Permitting appellate courts to substitute their factual findings for equally plausible trial court findings is
likely to “undermine the legitimacy of the [trial] courts in the eyes of litigants, multiply appeals by encouraging
appellate retrial of some factual issues, and needlessly reallocate judicial authority.” See Fed. R. Civ. P. 52(a)
advisory committee’s note to 1985 amendment. Acknowledging that a trial court’s factual findings are entitled to
deference does not mean that appellate courts must give blind deference to those findings. Deference ends when a
trial court’s factual findings are not supported by sufficient credible evidence in the record. (pp. 24-28)

4. Under the United States Supreme Court’s interpretation of the Fifth Amendment, the police are required to stop a
custodial interrogation when a suspect unambiguously asserts his right to remain silent. In contrast, under New
Jersey’s privilege against self-incrimination, a request, however ambiguous, to terminate questioning must be
diligently honored. If the police are uncertain whether a suspect has invoked his right to remain silent, two
alternatives are presented: (1) terminate the interrogation or (2) ask only those questions necessary to clarify
whether the defendant intended to invoke his right to silence. Words similar to those used by defendant here have
been considered sufficient to invoke the right to silence. (pp. 28-32)

5. The trial court concluded that, based on its review of the entire video-recorded interrogation, “defendant
unambiguously invoked his right to silence” from the point he stated, “that’s all I got to say.” The Appellate
Division followed the guidance given in Diaz-Bridges and substituted its interpretation of the video in place of the
trial court’s reasoned analysis. The trial court’s factual conclusions are supported by sufficient credible evidence in
the record and therefore are not clearly mistaken. The Court affirms the trial court’s suppression order. After
defendant said, “No, that’s all I got to say. That’s it,” his statements are inadmissible. (p. 32-34)

        The judgment of the Appellate Division is REVERSED. The matter is REMANDED to the trial court for
proceedings consisted with this opinion.

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON, FERNANDEZ-VINA,
SOLOMON, and TIMPONE join in JUSTICE ALBIN’s opinion.

                                                            2
                                      SUPREME COURT OF NEW JERSEY
                                        A-84 September Term 2015
                                                 077486

STATE OF NEW JERSEY,

     Plaintiff-Respondent,

         v.

S.S.,

     Defendant-Appellant.


         Argued February 27, 2017 – Decided June 21, 2017

         On appeal from the Superior Court, Appellate
         Division.

         Joseph J. Russo, Deputy Public Defender,
         argued the cause for appellant (Joseph E.
         Krakora, Public Defender, attorney; Joseph
         J. Russo and Jessica L. Spencer, Assistant
         Deputy Public Defender, on the briefs).

         Sara M. Quigley, Deputy Attorney General,
         argued the cause for respondent (Christopher
         S. Porrino, Attorney General of New Jersey,
         attorney).

         Rebecca J. Livengood argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey (Edward L. Barocas, Legal
         Director, attorney; Rebecca J. Livengood,
         Edward L. Barocas, Alexander Shalom, and
         Jeanne M. LoCicero, on the letter brief).

         John J. O’Reilly argued the cause for amicus
         curiae Association of Criminal Defense
         Lawyers of New Jersey (McElroy, Deutsch,
         Mulvaney & Carpenter, LLP, attorneys; John
         J. O’Reilly and Andrew Gimigliano, on the
         brief).

     JUSTICE ALBIN delivered the opinion of the Court.

                                1
       In this interlocutory appeal, we must determine two issues:

what is the appropriate standard of appellate review of a trial

court’s factual findings based solely on the court’s viewing of

a video-recorded police interrogation, and did defendant invoke

his right to remain silent during the interrogation.

       Relying solely on a review of the video-recorded

interrogation, the trial court found that defendant asserted his

right to silence when he said, “that’s all I got to say.     That’s

it.”   The trial court suppressed all statements made after that

utterance because the investigators failed to honor defendant’s

invocation of his right to remain silent in violation of Miranda

v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694

(1966).

       A panel of the Appellate Division engaged in a de novo

review of the video-recorded interrogation and reversed.   The

panel made its own factual findings based on defendant’s tone of

voice and the flow of the interview, concluding that defendant

did not assert his right to remain silent.    In applying the de

novo standard of review, the panel relied on language in State

v. Diaz-Bridges, 208 N.J. 544, 566 (2011), which stated that

when “the trial court’s factual findings are based only on its

viewing of a recorded interrogation that is equally available to

the appellate court . . . deference to the trial court’s

interpretation is not required.”

                                   2
    After a careful reappraisal of Diaz-Bridges, we now hold

that the non-deferential standard articulated in that case is at

odds with traditional principles limiting appellate review.       We

have reached this conclusion for several reasons.

    First, our system of justice assigns to our trial courts

the primary role of factfinder.       That role is especially suited

to our trial judges, who have ongoing experience and expertise

in making factual rulings.    Trial judges routinely make factual

determinations not only in assessing the credibility of

witnesses but also in assessing documentary evidence, which

oftentimes is susceptible to alternative inferences.

    Second, the customary role of an appellate court is not to

make factual findings but rather to decide whether those made by

the trial court are supported by sufficient credible evidence in

the record.   That limited standard of review is consistent with

the belief that appellate courts should not replicate the work

of our trial courts or reverse their factfindings based on a

mere difference of opinion.

    Third, notions of judicial economy and finality call for a

standard of review where appellate courts defer to a trial

court’s factual findings in the absence of clear error.

    Applying these principles, we find that the trial court’s

factual determination, based solely on its review of the video-

recorded interrogation, is supported by sufficient credible

                                  3
evidence in the record.    Although the Appellate Division and

trial court drew different inferences from the record, we

conclude that the inferences drawn by the trial court were

reasonable and that the trial court’s ultimate determination was

not clearly mistaken.

    We therefore reverse the judgment of the Appellate Division

and remand to the trial court for proceedings consistent with

this opinion.

                                  I.

                                  A.

    In 2011, defendant S.S. was tried before a jury and

convicted of first-degree aggravated sexual assault of his six-

year-old daughter, N.J.S.A. 2C:14-2(a)(1), and second-degree

endangering the welfare of his child, N.J.S.A. 2C:24-4(a).      The

trial court sentenced defendant to a fifteen-year prison term on

the sexual-assault charge, subject to the No Early Release Act,

N.J.S.A. 2C:43-7.2, and to a concurrent five-year term on the

endangering charge.     The Appellate Division reversed those

convictions for reasons unrelated to this appeal and ordered a

new trial.   This Court denied the State’s petition for

certification, State v. S.S., 220 N.J. 573 (2015), and

defendant’s cross-petition, State v. S.S., 220 N.J. 574 (2015).

    Before the start of the second trial, defendant moved for

the first time to suppress incriminating statements he made to

                                  4
investigators in the Hudson County Prosecutor’s Office, claiming

that investigators failed to honor his invocation of his right

to silence in violation of Miranda.1

     The Honorable Sheila A. Venable, P.J.Cr., conducted a

Miranda hearing pursuant to N.J.R.E. 104(c)2 at which the State

introduced one piece of evidence -- the video-recorded

interrogation.   Neither the State nor the defense called any

witnesses.   From her review of that video, Judge Venable made

her ultimate findings of fact.

     To give context to defendant’s interrogation and the

factual conclusions reached by the trial court, we begin with

the events that led to the interrogation.3

                                 B.

     In August 2009, defendant and “Jane” had been married for

five years and were the parents of two daughters, “Marilyn,” age

six, and “Lois,” age four.4   While defendant and Jane worked


1 The trial court denied defendant’s motion to redact certain
portions of his statement before his first trial. That
statement was admitted into evidence at that trial.

2 N.J.R.E. 104(c) provides that “the judge shall hear and
determine the question of [a defendant’s statement’s]
admissibility” in a preliminary hearing.

3 The background information presented here is gleaned from
portions of defendant’s interrogation and evidence adduced at
the first trial.

4 We use pseudonyms to protect the privacy of the children and
the mother.
                                 5
during the week, Lois was in daycare, and a babysitter looked

after Marilyn.    On August 21, 2009, Marilyn was at the

babysitter’s house.   While the babysitter was changing her

infant son’s diaper, Marilyn began asking questions about the

infant’s penis.   During the conversation, Marilyn told the

babysitter that defendant put his penis in her mouth.

     Later, the babysitter told Jane about her daughter’s claim.

In response to an anonymous call alleging that defendant had

abused Marilyn, a representative of the Division of Youth and

Family Services5 (DYFS) visited defendant’s home and interviewed

each family member.    On August 25, 2009, defendant, Marilyn, the

babysitter, and Jane each gave video-recorded statements to

Sergeant Kenneth Kolich and Detective Polly Hans of the Hudson

County Prosecutor’s Special Victims Unit.

     During her interview, Marilyn denied that her father abused

her or put his penis in her mouth.     She also denied making the

comment that the babysitter attributed to her.     In speaking with

the investigators, the babysitter stood by her recollection of

Marilyn uttering that one remark.     The babysitter noted,

however, that Marilyn never repeated the statement.     Jane told

the investigators that she did not believe that an act of abuse




5 Since the events in this case, the Division of Youth and Family
Services was renamed the Department of Child Protection and
Permanency (DCPP).
                                  6
had occurred.

                                  C.

     After those interviews, Sergeant Kolich and Detective Hans

interrogated defendant in the Hudson County Prosecutor’s Office.6

Defendant waited for several hours in a room in the Prosecutor’s

Office before the interrogation started at about 6:17 p.m.        For

approximately forty-seven minutes, Detective Hans conducted the

interrogation alone.    She began by reading defendant his Miranda

rights, which included advising him that he had “the right to

remain silent” and that anything he said would “be used against

[him] in court.”     In response to Detective Hans’s questions,

defendant repeatedly denied that he had abused his daughter.

     After Sergeant Kolich entered the interview room, the

questioning became increasingly accusatory.     Sergeant Kolich

repeatedly made the misrepresentation that Marilyn told the

investigators that defendant put his penis in her mouth.     At

various times, Sergeant Kolich made such statements as, “your

daughter finally told us the truth,” “[s]he was brave enough to

tell us that her daddy did something to her,” “she kept coming

up to the truth,” and “this is a big coverup between you and

your wife.”     Sergeant Kolich, again and again, accused defendant

of lying and warned that a judge was unlikely to believe his


6 No one disputes that defendant was in custody for Miranda
purposes during the interrogation.
                                   7
account over his daughter’s.

    A little more than one hour into the interrogation, the

following exchange occurred:

         SERGEANT KOLICH: [T]here’s something inside
         you you want to say, and you’re fighting it.
         You’re fighting it.

         [DEFENDANT]: No, that’s all I got to
         say. That’s it.

         [SERGEANT KOLICH]: You’re fighting it, man.
         I told you in the beginning our job is to help
         put families back together . . . .

         [(emphasis added).]

    At this point, defendant had denied the accusations more

than a dozen times.   The interrogation proceeded, and defendant

continued to suggest that he did not want to speak:

         SERGEANT KOLICH: Why, with all the people in
         the world, would your daughter pick on you and
         say you did this if it wasn’t true?

         [DEFENDANT]:   I don’t know.    That’s all I can
         say.

    Approximately one hour and thirteen minutes into the

interrogation, a forty-nine-minute break was taken.    When the

investigators returned, the following colloquy occurred:

         DETECTIVE HANS:  Is there anything that you
         thought about? Anything that you want to tell
         us?

         [DEFENDANT]:   No.

    Almost immediately after this exchange, at defendant’s

request, Detective Hans left the room.    The interrogation

                                 8
continued, with Sergeant Kolich urging defendant to confess.

Sergeant Kolich pressed when defendant indicated that something

occurred “a long time ago” when he was drunk.

         SERGEANT KOLICH: Start from the beginning and
         tell me what happened.

         [DEFENDANT]:    I really got to talk about it?

         SERGEANT KOLICH:    It’s going to help.

         [(emphasis added).]

    Defendant then indicated that “it happened” when, after a

shower, he was drying himself and Marilyn entered the bathroom.

Sergeant Kolich persisted in his questioning:

         SERGEANT KOLICH: So, you’re drying yourself
         in the bathroom and [Marilyn] walks out of her
         bedroom into the bathroom, right?    And then
         what happens?

         [DEFENDANT]:    I don’t want to talk about it.

         SERGEANT KOLICH: Listen to me. How do I know
         you’re telling the truth unless you tell me
         what happened?

         [(emphasis added).]

    In response to repeated questions, defendant indicated, “It

happened.”   Then, Sergeant Kolich asked, “I don’t want to put

words in your mouth, but she put her mouth on your penis,” to

which defendant replied, “Yes.”    Defendant stated that he was

drunk at the time and Marilyn was about four years old.

                                  D.

    In ruling on the motion to suppress, the trial court relied

                                  9
solely on its review of the video-recorded interrogation.      It

concluded that the investigators failed to scrupulously honor

defendant’s right to cut off questioning, as required by

Michigan v. Mosley, 423 U.S. 96, 96 S. Ct. 321, 46 L. Ed. 2d 313

(1975).   The court held that “defendant clearly indicated his

intention to end the interrogation when he stated, no, that’s

all I got to say.   That’s it.”   According to the court,

defendant’s desire to remain silent was “made more obvious”

during further questioning by Sergeant Kolich.     The court

maintained that “[e]ven if it were merely ambiguous to the

interrogators what the defendant’s intentions were, the onus was

on [them] to clarify those intentions.”7    Because it found that

defendant invoked his right to remain silent under Miranda when

he said, “No, that’s all I got to say.     That’s it,” the court

entered an order suppressing all statements made after that

point in the interrogation.

                                  E.

     The Appellate Division granted the State’s motion for leave

to appeal, and in an unpublished, per curiam opinion, a two-

member panel reversed the trial court’s order suppressing

defendant’s admissions made during the interrogation.       The panel




7 The trial judge did not find that defendant’s headshaking or
non-verbal responses were attempts to invoke his right to remain
silent.
                                  10
noted that it defers to a “trial court’s findings of fact that

are supported by sufficient credible evidence in the record”

when the suppression hearing involves the taking of witness

testimony.   The panel stated, however, that such deference is

not required when “the trial court’s factual findings are based

only on its viewing of a recorded interrogation that is equally

available to the appellate court,” quoting Diaz-Bridges, supra,

208 N.J. at 566.   Relying on Diaz-Bridges, the panel engaged in

a de novo review of the video-recorded interrogation and made

its own factual findings.

    The panel “disagree[d] with the trial judge’s

interpretation of defendant’s responses,” finding that

“defendant’s words and silences” did not suggest that he wanted

to stop the questioning or that the investigators had a duty to

inquire whether defendant wanted to invoke his right to remain

silent.   For example, the panel explained that when defendant

stated, “No, that’s all I got to say.   That’s it,” defendant’s

response “meant he had no explanation for his daughter’s

conduct” and that “[h]e had said what he was going to say about

the subject.”   That understanding of defendant’s intention was

“clear” to the panel from “defendant’s level unchanged tone.”

    Other alleged invocations of the right to remain silent, in

the panel’s view, were expressions that defendant was “at a loss

for words to explain the reason his daughter would have accused

                                11
him” or that defendant was simply “denying culpability.”     The

panel reached those conclusions because of “defendant’s even

tone of voice” or “defendant’s tone . . . in the context of the

flow of the conversation.”    The panel determined that, based on

its “independent review of the video,” the State had proven

beyond a reasonable doubt that defendant never revoked his

initial waiver of his right to remain silent.

       We granted defendant’s motion for leave to appeal.   State

v. S.S., 226 N.J. 207 (2016).    We also granted the motions of

the American Civil Liberties Union (ACLU-NJ) and the Association

of Criminal Defense Lawyers of New Jersey (ACDL-NJ) to

participate as amici curiae.

                                 II.

                                 A.

                                 1.

       Defendant contends that the Appellate Division’s decision

upending the trial court’s suppression order should be reversed.

First, defendant argues that, by any objective standard, he

unambiguously invoked his right to remain silent during the

interrogation by stating, “No, that’s all I got to say.     That’s

it.”   In defendant’s view, those words are not susceptible to

another reasonable interpretation, and any purported ambiguity

concerning whether he wished to cut off questioning should have

prompted the interrogators to seek clarification from him.

                                 12
    Second, defendant argues that when the plain words spoken

by a defendant clearly indicate the invocation of a Miranda

right during an interrogation, a deferential standard of review

is not appropriate.   He states, however, that if “a subjective

factor such as ‘tone’ can be considered in determining the

effectiveness of the invocation,” then deference to the trial

court’s assessment is in order.

    Defendant is critical of the Appellate Division’s focus on

defendant’s “tone” because “tone” may be conditioned by one’s

culture, race, mental health, gender, or be explained by the

hostile setting of a police interrogation.   Thus, defendant

concludes that if his statements must be viewed through the

prism of “a subjective interpretation process,” then the

Appellate Division panel should have deferred to the trial

court.   Defendant asks this Court to revisit the Diaz-Bridges de

novo standard of review for video-recorded statements, which he

claims has caused confusion.

                                  2.

    Amicus ACDL-NJ contends that this Court should hew to the

traditional standard of appellate review, which requires

deference to the factual findings of a trial court even when

those findings are based solely on video or documentary

evidence.   The ACDL-NJ urges this Court to reject the de novo

standard adopted by Diaz-Bridges and to reaffirm that a trial

                                  13
court’s factual findings will not be disturbed unless clearly

mistaken.   That approach, it posits, will advance judicial goals

of “stability, consistency, and finality.”    Here, the ACDL-NJ

submits that the appellate panel merely substituted its own

factual findings for those of the trial court.    The ACDL-NJ also

disapproves of the panel’s use of defendant’s “tone” to suggest

that defendant’s clearly spoken words did not reveal his intent

to invoke his right to silence.

                                  3.

    Amicus ACLU-NJ condemns the Appellate Division’s references

to defendant’s composure and “even” and “quiet” tone of voice as

a basis for its rejection of defendant’s unambiguous invocation

of the right to silence.   The ACLU-NJ states that when a court

disregards an explicit invocation of a right based on tone of

voice, equal-protection concerns are implicated because “tone,”

in part, is a factor of race and culture.    By way of example,

the ACLU-NJ contends that young black men are often counseled to

take a conciliatory approach when interacting with the police.

For that reason, the ACLU-NJ submits, a suspect’s words should

matter, not his tone of voice, in determining whether he invoked

his rights.

                                  B.

    The State submits that “Diaz-Bridges governs the standard

of review” in this case.   It urges that we adhere to the policy

                                  14
of allowing an appellate court to “conduct a de novo review . .

. when the trial court’s factual findings are based solely on

the video recording,” citing Diaz-Bridges, supra, 208 N.J. at

565-66.   The rationale for this approach, the State maintains,

is that “the trial court has no advantage over a reviewing court

in evaluating a video recording.”    The State insists that

although deference is appropriate when the trial court makes

factual findings based on live witness testimony, deference is

not warranted when “the only evidence is a video recording that

is equally available and reviewable by all courts.”

Accordingly, the State asks that we reaffirm the Diaz-Bridges

standard of review.

    The State also argues that independent factfinding by the

appellate court was appropriate because “the trial court simply

reviewed defendant’s alleged invocations alone and not in

context with the actual questions asked or . . . defendant’s

conduct and demeanor during the entire conversation.”    In this

regard, the State contends that the appellate panel properly

“considered the flow of the conversation” and defendant’s tone

of voice, which remained “‘level’ and ‘unchanged’” throughout

the interrogation, thus indicating that defendant was not truly

invoking his right to remain silent.   In light of the entire

interview, according to the State, it is clear that defendant

did not unequivocally or ambiguously invoke his right to remain

                                15
silent.

                                 III.

                                  A.

    We first address the standard of appellate review that

should govern when a trial court’s factual findings are based

solely on the review of a video recording or documentary

evidence.

    The traditional deference given to factual findings of the

trial court has deep roots in our jurisprudence.     Generally, on

appellate review, a trial court’s factual findings in support of

granting or denying a motion to suppress must be upheld when

“those findings are supported by sufficient credible evidence in

the record.”   State v. Gamble, 218 N.J. 412, 424 (2014).    In the

typical scenario of a hearing with live testimony, appellate

courts defer to the trial court’s factual findings because the

trial court has the “opportunity to hear and see the witnesses

and to have the ‘feel’ of the case, which a reviewing court

cannot enjoy.”   State v. Elders, 192 N.J. 224, 244 (2007)

(quoting State v. Johnson, 42 N.J. 146, 161 (1964)).

    We have cautioned that a trial court’s factual findings

should not be overturned merely because an appellate court

disagrees with the inferences drawn and the evidence accepted by

the trial court or because it would have reached a different

conclusion.    Ibid.   An appellate court should not disturb a

                                  16
trial court’s factual findings unless those findings are “so

clearly mistaken that the interests of justice demand

intervention and correction.”   Gamble, supra, 218 N.J. at 425

(quoting Elders, supra, 192 N.J. at 244).

    In Elders, based on both a video recording and eyewitness

testimony, the trial court made factual findings that troopers

engaged in an unconstitutional investigative detention.     Id. at

235, 248.   We determined that the trial court’s reliance, in

part, on the video did not extinguish the deference the

Appellate Division owed to the trial court’s factual findings.

Id. at 244-45.   In that case, although the trial court’s

decision was a close call, it was not clearly mistaken and

therefore entitled to deference.     Id. at 250-51.

    The issue here, however, concerns the level of deference

owed to a trial court’s factual findings based solely on its

review of a video recording or documentary evidence.

    That issue arose in Diaz-Bridges, supra, 208 N.J. 544,

although in a slightly different context than the one before us.

There, the defendant asserted that he had invoked his right to

silence during a custodial interrogation by requesting

permission to speak with his mother and sought to suppress all

statements following his purported invocation.    Id. at 556, 560.

At the suppression hearing, the trial court considered the

video-recorded interrogation and the testimony of three

                                17
detectives.    Id. at 556.   The trial court made factual findings

that the defendant invoked his right to silence at a defined

point in the interrogation, based in large part on its review of

the video.    Id. at 556-58.   The Appellate Division reversed the

trial court after independently reviewing the video-recorded

interrogation, finding that the defendant invoked his right to

silence much later in the interrogation.     Id. at 558, 560.    The

Appellate Division suppressed all statements from that later

fixed point.   Id. at 559-60.   This Court then reversed both

courts, concluding that the defendant never invoked his right to

silence in a constitutionally acceptable manner.     Id. at 572.

    In doing so, this Court expressed its view that a reviewing

court need not give deference to another court’s factual

findings based solely on a video-recorded interrogation.     Id. at

565-66.   The Court stated:    “When the trial court’s factual

findings are based only on its viewing of a recorded

interrogation that is equally available to the appellate court

and are not dependent on any testimony uniquely available to the

trial court, deference to the trial court’s interpretation is

not required.”   Id. at 566.    The Court reached that conclusion

because of its belief that “there is little, if anything, to be

gained from deference” in such a scenario, and therefore

appellate courts should be free to make their own factual

findings from a video-recorded interrogation.     Id. at 565-66.

                                  18
In Diaz-Bridges, the trial court, Appellate Division, and this

Court each made different factual findings from the video-

recorded interrogation.   Of course, in that paradigm, the

factual findings of the highest reviewing court always prevail.

    Diaz-Bridges did not reference or acknowledge out-of-state

authorities that rejected or supported its basic assumption --

that “there is little, if anything, to be gained from deference”

when the sole evidence relied on by the factfinder is a video-

recorded interrogation.   See id. at 565.

    In State v. Hubbard, 222 N.J. 249 (2015), we elided

squarely confronting the issue we face today because, in that

case, we were not dealing with factual findings resting solely

on the review of a video-recorded interrogation.   But both the

opinion of the Court and the concurring opinion in Hubbard

referenced authority from other jurisdictions, indicating that

there is much to be gained from a policy of deference to a trial

court’s factfindings, even when based solely on documentary or

video evidence.   Id. at 264; see also id. at 273-76 (Albin J.,

concurring).

    We now turn to those jurisdictions that have come to a

different conclusion than that of the Diaz-Bridges Court on the

standard of appellate review in cases like the one before us.

                                B.

    Federal courts, and a number of state courts, have adopted

                                19
a standard of appellate review that requires deference to a

trial court’s factual findings when those findings are based on

viewing a video-recorded interrogation or search.    The policy

reasons for a deferential approach are set forth in Anderson v.

City of Bessemer City, 470 U.S. 564, 574-75, 105 S. Ct. 1504,

1511-12, 84 L. Ed. 2d 518, 528-30 (1985).    There, the United

States Supreme Court stated:

         The rationale for deference to the original
         finder of fact is not limited to the
         superiority of the trial judge’s position to
         make determinations of credibility. The trial
         judge’s major role is the determination of
         fact, and with experience in fulfilling that
         role comes expertise.     Duplication of the
         trial judge’s efforts in the court of appeals
         would very likely contribute only negligibly
         to the accuracy of fact determination at a
         huge cost in diversion of judicial resources.

         [Id. at 574-75, 105 S. Ct. at 1512, 84 L.
         Ed. 2d at 529.]

    The Anderson Court adopted a clearly erroneous standard of

review, which prohibits appellate courts from substituting their

judgments for those of the trial court.     Id. at 573-74, 105 S.

Ct. at 1511, 84 L. Ed. 2d at 528.    In this regard, the Supreme

Court stated:   “Where there are two permissible views of the

evidence, the factfinder’s choice between them cannot be clearly

erroneous.   This is so even when the district court’s findings

do not rest on credibility determinations, but are based instead

on physical or documentary evidence or inferences from other


                                20
facts.”   Ibid. (citations omitted).

    Federal Rule of Civil Procedure 52(a)(6) was amended the

same year that the United States Supreme Court released its

decision in Anderson.   Fed. R. Civ. P. 52(a)(6) (indicating that

rule was amended in 1985).   That Rule provides:     “Findings of

fact, whether based on oral or other evidence, must not be set

aside unless clearly erroneous, and the reviewing court must

give due regard to the trial court’s opportunity to judge the

witnesses’ credibility.”   Ibid. (emphasis added).    The Advisory

Committee’s comments on the 1985 amendments to the Rule provide

the following explanation for adopting the “clearly erroneous”

standard of review, even for non-testimonial evidence:

          The principal argument advanced in favor of a
          more searching appellate review of findings by
          the district court based solely on documentary
          evidence is that the rationale of Rule 52(a)
          does not apply when the findings do not rest
          on the trial court’s assessment of credibility
          of the witnesses but on an evaluation of
          documentary    proof   and    the   drawing  of
          inferences from it, thus eliminating the need
          for any special deference to the trial court’s
          findings. These considerations are outweighed
          by the public interest in the stability and
          judicial economy that would be promoted by
          recognizing that the trial court, not the
          appellate tribunal, should be the finder of
          the facts.    To permit courts of appeals to
          share more actively in the fact-finding
          function   would    tend   to    undermine  the
          legitimacy of the district courts in the eyes
          of litigants, multiply appeals by encouraging
          appellate retrial of some factual issues, and
          needlessly reallocate judicial authority.


                                21
          [Fed. R. Civ. P. 52(a) advisory committee’s
          note to 1985 amendment.]

     Thus, the Advisory Committee rejected “a more searching

appellate review” in favor of a “clearly erroneous” standard for

“documentary evidence,” including video evidence.   See ibid.

The Federal Rules of Criminal Procedure do not contain an

analogous rule.   However, the United States Supreme Court has

indicated that “the considerations underlying [Federal Rule of

Civil Procedure] 52(a) . . . apply with full force in the

criminal context, at least with respect to factual questions

having nothing to do with guilt.”    Maine v. Taylor, 477 U.S.
131, 145, 106 S. Ct. 2440, 2451, 91 L. Ed. 2d 110, 125 (1986)

(citation omitted).

     Indeed, several United States Circuit Courts of Appeals

have applied a deferential standard in reviewing a trial court’s

factual findings based on video evidence.8   See, e.g., United

States v. Anderson, 755 F.3d 782, 790 (5th Cir. 2014) (applying

clear error standard in reviewing “district court’s denial of

[defendant’s] motion to suppress his interrogation video”);

United States v. Murphy, 703 F.3d 182, 188-90 (2d Cir. 2012)

(applying clear error standard in reviewing video evidence in

suppression hearing); United States v. Pierce, 622 F.3d 209, 210


8 The fact that these federal courts considered other evidence in
addition to video evidence had no impact on the applicable
deferential standard of review.
                                22
(3d Cir. 2010) (applying clear error standard to district

court’s factual findings based on review of evidence that

included forty-two minute video recording of traffic stop);

United States v. Simpson, 609 F.3d 1140, 1146 (10th Cir. 2010)

(applying clear error standard in reviewing district court’s

factfinding “even when, as here, there is video tape of the stop

and detention”); United States v. Guerrero, 374 F.3d 584, 586-

87, 590-91 (8th Cir. 2004) (applying clear error standard to

factfindings based on review of video recording of incident);

United States v. Navarro-Camacho, 186 F.3d 701, 707-08 (6th Cir.

1999) (applying clear error standard in reviewing video evidence

in suppression hearing).

    Several state jurisdictions also utilize a deferential

standard in reviewing a trial court’s factual findings based on

video evidence.   See, e.g., Robinson v. State, 5 N.E.3d 362, 365

(Ind. 2014) (noting that deferential “appellate standard of

review remains constant,” even “when faced with video

evidence”); State v. Williams, 334 S.W.3d 177, 181 (Mo. Ct. App.

2011) (applying clearly erroneous standard of review to video

evidence in suppression hearing because “trial court’s findings

of fact are entitled to deference even where they are based on

physical or documentary evidence”); Montanez v. State, 195
S.W.3d 101, 109 (Tex. Crim. App. 2006) (holding that

“deferential standard of review . . . applies to a trial court’s

                                23
determination of historical facts when that determination is

based on a videotape recording admitted into evidence at a

suppression hearing”); State v. Walli, 799 N.W.2d 898, 904 (Wis.

Ct. App.) (“[W]hen evidence in the record consists of disputed

testimony and a video recording, we will apply the clearly

erroneous standard of review when we are reviewing the trial

court’s findings of fact based on that recording.”), petition

for review denied, 806 N.W.2d 639 (Wis. 2011).

    In contrast, a number of jurisdictions favor a de novo

approach.   See, e.g., People v. Madrid, 179 P.3d 1010, 1014

(Colo. 2008) (“[W]here the statements sought to be suppressed

are audio- and video-recorded, . . . we are in a similar

position as the trial court to determine whether the statements

should be suppressed.”); State v. Akuba, 686 N.W.2d 406, 418

(S.D. 2004) (“‘[B]ecause we had the same opportunity to review

the videotape . . . as the trial court,’ we review [it] de

novo.” (second alteration in original) (quoting State v. Tuttle,

650 N.W.2d 20, 34 n.11 (S.D. 2002))); State v. Binette, 33
S.W.3d 215, 217 (Tenn. 2000) (stating that “rationale underlying

a more deferential standard of review is not implicated” when

court’s factfindings in suppression hearing based solely on

video evidence).

                                C.

    We now conclude -- after weighing all sides of the issue --

                                24
that a standard of deference to a trial court’s factfindings,

even factfindings based solely on video or documentary evidence,

best advances the interests of justice in a judicial system that

assigns different roles to trial courts and appellate courts.

We reject the de novo standard introduced in Diaz-Bridges for

the following reasons.

    Our system of justice assigns to the trial court the role

of factfinder in matters not relegated to the jury.     Trial

judges in our Criminal Part routinely hear and decide

suppression motions in which defendants seek to exclude evidence

based on alleged violations of the Fourth and Fifth Amendments

of the United States Constitution and corollary provisions of

our State Constitution and common law.   Our trial judges have

ongoing experience and expertise in fulfilling the role of

factfinder.   See Anderson, supra, 470 U.S. at 574-75, 105 S. Ct.

at 1512, 84 L. Ed. 2d at 529-30.

    By contrast, the task of appellate courts generally is

limited to reviewing issues of law.   Because legal issues do not

implicate the fact-finding expertise of the trial courts,

appellate courts construe the Constitution, statutes, and common

law “de novo -- ‘with fresh eyes’ -- owing no deference to the

interpretive conclusions” of trial courts, “unless persuaded by

their reasoning.”   See State v. Morrison, 227 N.J. 295, 308

(2016) (quoting State v. Goodwin, 224 N.J. 102, 110 (2016)).

                                25
    A policy of deferring to findings of fact of a trial court

based on its review of video and documentary evidence has

certain tangible benefits.   When more than one reasonable

inference can be drawn from the review of a video recording, say

of an interrogation, then the one accepted by a trial court

cannot be unreasonable and the alternative inference accepted by

an appellate court cannot be superior.     In such a scenario, a

trial court’s factual conclusions reached by drawing permissible

inferences cannot be clearly mistaken, and the mere substitution

of an appellate court’s judgment for that of the trial court’s

advances no greater good.    A de novo standard of review permits

the trial court, Appellate Division, and this Court to draw

reasonable inferences from a review of a video recording and yet

reach different findings of fact.     In this hierarchy, the

highest appellate court’s factual findings prevail, not because

they are necessarily superior but because they are last.

    Permitting appellate courts to substitute their factual

findings for equally plausible trial court findings is likely to

“undermine the legitimacy of the [trial] courts in the eyes of

litigants, multiply appeals by encouraging appellate retrial of

some factual issues, and needlessly reallocate judicial

authority.”   See Fed. R. Civ. P. 52(a) advisory committee’s note

to 1985 amendment.   In our view, the public’s interest in

“stability and judicial economy” is promoted by designating our

                                 26
trial courts, rather than appellate courts, as “the finder of

the facts,” in the absence of clear error.       See ibid.

       Acknowledging that a trial court’s factual findings are

entitled to deference does not mean that appellate courts must

give blind deference to those findings.       Appellate courts have

an important role to play in taking corrective action when

factual findings are so clearly mistaken -- so wide of the mark

-- that the interests of justice demand intervention.        See

Elders, supra, 192 N.J. at 245.    Deference ends when a trial

court’s factual findings are not supported by sufficient

credible evidence in the record.       Gamble, supra, 218 N.J. at

424.

       Special justification is present for parting ways with the

standard articulated in Diaz-Bridges.       Although “stare decisis

serves a number of salutary purposes, which includes promoting

certainty and stability in our law,” it “is not a command to

continue on a misguided course.”       State v. Witt, 223 N.J. 409,

415 (2015).   In adopting the clearly mistaken/clearly erroneous

standard of appellate review for factual findings based on a

video recording or documentary evidence, we promote principles

of fairness, efficiency, and judicial economy in our system of

justice.

       Having determined the applicable standard of review, we

next turn to the governing principles of law in this case.

                                  27
                                IV.

                                A.

    “The right against self-incrimination is guaranteed by the

Fifth Amendment to the United States Constitution and this

state’s common law, now embodied in statute, N.J.S.A. 2A:84A-19,

and evidence rule, N.J.R.E. 503.”     State v. Nyhammer, 197 N.J.
383, 399, cert. denied, 558 U.S. 831, 130 S. Ct. 65, 175 L. Ed.
2d 48 (2009).   In Miranda, supra, the United States Supreme

Court put in place constitutional safeguards to give an

individual a meaningful opportunity to exercise his right

against self-incrimination when subject to police interrogation

while in custody. 384 U.S. at 477, 86 S. Ct. at 1629, 16 L. Ed.
2d at 725.   The Supreme Court decreed that the police must

adequately and effectively advise an individual of his right to

remain silent, and other rights, before questioning.     Id. at

467, 86 S. Ct. at 1624, 16 L. Ed. 2d at 719.    The purpose of

Miranda warnings is “[t]o counteract the inherent psychological

pressures in a police-dominated atmosphere that might compel a

person ‘to speak where he would not otherwise do so freely.’”

Nyhammer, supra, 197 N.J. at 400 (quoting Miranda, supra, 384

U.S. at 467, 86 S. Ct. at 1624, 16 L. Ed. 2d at 719).

    Under the United States Supreme Court’s interpretation of

the Fifth Amendment, the police are required to stop a custodial

interrogation when a suspect unambiguously asserts his right to

                                28
remain silent.   Berghuis v. Thompkins, 560 U.S. 370, 381-82, 130
S. Ct. 2250, 2260, 176 L. Ed. 2d 1098, 1110-11 (2010).     In

contrast, under our state law privilege against self-

incrimination, “a request, ‘however ambiguous,’ to terminate

questioning . . . must be diligently honored.”     State v. Bey

(Bey II), 112 N.J. 123, 142 (1988) (quoting State v. Hartley,

103 N.J. 252, 263 (1986)).    Words used by a suspect are not to

be viewed in a vacuum, but rather in “the full context in which

they were spoken.”    State v. Roman, 382 N.J. Super. 44, 64 (App.

Div. 2005), certif. granted, 188 N.J. 219 (2006), certif.

dismissed as improvidently granted, 189 N.J. 420 (2007).

    In that light, “[a]ny words or conduct that reasonably

appear to be inconsistent with defendant’s willingness to

discuss his case with the police are tantamount to an invocation

of the privilege against self-incrimination.”     Bey II, supra,

112 N.J. at 136.   In those circumstances in which the suspect’s

statement is susceptible to two different meanings, the

interrogating officer must cease questioning and “inquire of the

suspect as to the correct interpretation.”     State v. Johnson,

120 N.J. 263, 283 (1990) (quoting State v. Wright, 97 N.J. 113,

120 n.4 (1984)).     Unless the suspect makes clear that he is not

invoking his right to remain silent, questioning may not resume.

Ibid.   In other words, if the police are uncertain whether a

suspect has invoked his right to remain silent, two alternatives

                                  29
are presented:   (1) terminate the interrogation or (2) ask only

those questions necessary to clarify whether the defendant

intended to invoke his right to silence.    Id. at 283-84.

                                 B.

       To invoke the right to remain silent, a suspect does not

have to follow a prescribed script or utter talismanic words.

Id. at 281.   Suspects are mostly lay people unschooled in the

law.    They will often speak in plain language using simple

words, not in the parlance of a constitutional scholar.      So long

as an interrogating officer can reasonably understand the

meaning of a suspect’s words, the suspect’s request must be

honored.   See ibid.

       Words similar to those used by defendant here have been

considered sufficient to invoke the right to silence.     See,

e.g., ibid. (“[A] suspect who has ‘nothing else to say,’ . . .

has asserted the right to remain silent.” (citations omitted));

State v. Bey (Bey I), 112 N.J. 45, 64 (1988) (finding invocation

of right to silence when defendant indicated “he would have

nothing to say”); accord Christopher v. Florida, 824 F.2d 836,

842 (11th Cir. 1987) (holding that defendant unequivocally

invoked right to silence by saying “[o]kay then.    I got nothing

else to say”), cert. denied, 484 U.S. 1077, 108 S. Ct. 1057, 98
L. Ed. 2d 1019 (1988); United States v. Reid, 211 F. Supp. 2d
366, 373-74 (D. Mass. 2002) (determining that “I have nothing

                                 30
else to say” constituted assertion of right to silence);

Commonwealth v. Hearns, 10 N.E.3d 108, 116 (Mass. 2014) (finding

that defendant clearly invoked right to remain silent when he

said, “Well then, I don’t want to talk.      I haven’t got nothing

to say”).

       In Johnson, supra, the defendant, a murder suspect, while

questioned by police, repeatedly responded, “I can’t talk about

it.” 120 N.J. at 267, 284.   We recognized that the defendant’s

response “could be construed as an expression of either

emotional reluctance to admit guilt or the desire to cut off

questioning.”   Id. at 284.     Given that “ambiguity,” “the

officers were required to stop the interrogation completely, or

to ask only questions narrowly directed to determining whether

defendant was willing to continue.”      Ibid.

       We have made clear that “[w]here the invocation of the

right to remain silent is followed by no interruption in

questioning, and where the interrogation continues as if nothing

had happened, the right is not scrupulously honored.”       Id. at

282.    Importantly, “the State bears the burden of proving beyond

a reasonable doubt that a [suspect’s] confession [was]

voluntary” and not the result of law enforcement conduct that

overbore his will.    Hubbard, supra, 222 N.J. at 267.

       We now apply the applicable standard of review and

principles of law to the facts of the case before us.

                                   31
                                 V.

       The trial court decided the motion to suppress based on the

one piece of evidence before it -- the video-recorded

confession.    In rendering its decision, the court noted,

“defendant repeatedly denied the allegations, shook his head and

made statements to the effect of denying the allegations” for

approximately one hour until the following exchange.      Sergeant

Kolich stated, “[T]here’s something inside you you want to say,

and you’re fighting it.    You’re fighting it,” to which defendant

replied, “No, that’s all I got to say.    That’s it.”    At this

point, according to the trial court, “defendant clearly

indicated his intention to end the interrogation.”      The court

also held that “defendant’s intention [to remain silent] w[as]

made more obvious” in his responses to the sergeant’s later

questioning.    As noted earlier, immediately after the forty-nine

minute break, Detective Hans asked defendant, “Anything that you

want to tell us?”    Defendant replied “No.”   In response to other

questions, defendant suggested he did not want to speak, stating

“I really got to talk about it?” and “I don’t want to talk about

it.”

       The trial court concluded that, based on its review of the

entire video-recorded interrogation, “defendant unambiguously

invoked his right to silence” from the point he stated, “that’s

all I got to say.”   The court noted that even if defendant’s

                                 32
intentions “were merely ambiguous” in the minds of the

investigators, “the onus was [on them] to clarify those

intentions.”   Because “defendant’s right to cut off questioning

was not respected here,” the court suppressed all statements

after defendant first asserted his right to silence.

    Whatever the tone of a suspect’s voice, whether it is loud

or soft or unchanged or shifting, or whether the suspect is calm

or jittery or submissive or antagonistic, words will make a

difference and oftentimes have an objective meaning to

reasonable law enforcement officers.     If a suspect says, “I

invoke my right to silence under the Fifth Amendment,” it makes

no difference whether he does so in a whisper or shouting to the

rafters.   Elevating the importance of tone over the import of

words, as the Appellate Division did here, can lead to injecting

a high degree of subjectivity into the analysis.     At the same

time, we acknowledge that there are considerations that might

give import to the meaning of words, such as the inflection in

one’s voice or bodily movements.     For that reason, reading a

cold transcript is no substitute for viewing the video in

evaluating the circumstances of an interrogation.

    The Appellate Division cannot be faulted for applying a de

novo standard of review; it followed the guidance given in Diaz-

Bridges.   The flaw in the de novo standard was demonstrated

here.   The Appellate Division substituted its interpretation of

                                33
the video in place of the trial court’s reasoned analysis.

    Having reviewed the video-recorded interrogation in light

of the nature and history of the case, we find that the trial

court’s factual conclusions are supported by sufficient credible

evidence in the record and therefore are not clearly mistaken.

Because the interrogating investigators failed to honor

defendant’s invocation of his right to silence or, at the very

least, to seek clarification if they thought that defendant’s

statements were ambiguous, we affirm the trial court’s

suppression order.    Accordingly, defendant’s statements, after

he said, “No, that’s all I got to say.    That’s it,” are

inadmissible.

                                  VI.

    For the reasons expressed, we reverse the judgment of the

Appellate Division.     An appellate court ordinarily should defer

to a trial court’s factual findings, even when those findings

are based solely on its review of a video recording.     Deference,

however, is not required when the trial court’s factual findings

are clearly mistaken.

    We find that sufficient credible evidence in the record

supports the trial court’s factual finding that defendant

invoked his right to silence during the interrogation.      We

therefore uphold the trial court’s order suppressing statements



                                  34
made by defendant to Detective Hans and Sergeant Kolich.   We

remand for proceedings consistent with this opinion.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and TIMPONE join in JUSTICE ALBIN’s
opinion.




                               35